eterminingNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 27 April 2022 with acknowledgement of an original application filed on 25 March 2019 and a 371 PCT with an earliest priority date of 28 September 2016 established by European application.
2.	Claims 1-6, 8-16, and 18-21, are pending.  Claims 1 and 11, are independent claims.  Claims 1 and 11, have been amended.  Claims 7 and 17 have been canceled.  
Response to Arguments

3.	Applicant's arguments filed 27 April 2022 have been fully considered however they are not persuasive.
I)	In response to Applicant’s argument beginning on page 7, “Applicant respectfully traverses these rejections…Applicant respectfully submits that ‘496, ‘605, ‘071, ‘955, ‘255, either individually or in combination, fail to disclose or suggest at least the aforementioned features recited in amended independent Claim 1…However , ‘071 is silent to determining a sum of the distances between all of the plurality of wearable devices…While the distance between the first device and one or more other devise are measured, the distances are never summed together.  In other words each measured distance is only considered individually”.
	The Examiner disagrees with argument.  It is the combination of references that clearly suggest/teach the amended limitations note Weast/‘496 and Weast/‘071 are each directed to a body area network (BAN) that contains a plurality of wearable devices. In addition Weast ‘496 teaches an advantage of the invention is to make authentication easier when a user uses multiple or an ensemble of wearable devices please review paragraphs 11-14.  Paragraph 14 states the following “Once this first wearable is authenticated, however, from that moment forward, every other ‘worn’ device may receive that same level of trust as the first wearable by virtue of being on the same body—e.g., through the use of BANs and BCC to determine if the added ring, shirt, shoes, etc., are physically on the same body. If the new wearable is on the same body, the new wearable may be extended the same level of trust as on the fingerprint scanned wrist worn device. In this way users simply get ready just as they do today and avoid suffering the inconvenience of separately authenticating the individual wearables”.  As explained the plurality of wearable devices are authenticated by determining they are on the same body.  The steps of determining would include measuring the distances using motion model combined with the position on the body based on the device type, see paragraphs 21-23.  The base example is using one device to compare a second device if it is on the body.  Weast/’496 clearly suggests that more than one device on the BAN can be used for this authentication see paragraphs 41, and 76-77.  Note in paragraph 41 Weast/’496 states “In an example, determining that the device is worn by the body of the BAN based on a set of models of the body may include using a plurality of members from the set of models of the body. In an example, using the plurality of members from the set of models of the body may include using each member serially, moving to a second member after a first member is satisfied that the device is worn by the body”. Paragraphs 76-77 repeat the same description i.e. “use a plurality of member from the set of models of the body” and “selector to use each model serially, moving to a second model after a first model is satisfied”.  

In addition, Weast/’071 clearly suggests/teaches that more than two devices on used for authentication, see paragraphs 8-9 note “Systems and methods described herein provide authentication and authorization in a wearable ensemble.  Wearable devices will become increasingly popular…Two or more devices on a person may be interconnected to share data or data communication networks…a wearable ensemble of multiple wearable devices may be fully authenticated by first authenticating one device and then using that device to build out the authenticated circle of trust.  The systems and methods described herein discuss a mechanism to build out the authenticated circle of trust based on the relative locations or distances from the first trusted device to one or more other devices.”  Note Weast/’071 clearly suggests/teaches that the distance from multiple wearable devices are used to authenticate devices, see paragraph 15 below “The distances between various devices and a master or root device may be used to “map” the devices on the user's body. For example, a user may wear a glasses-based device, a wrist-worn device, and a shoe insert device. The glasses-based device may be authenticated and act as the trusted device. Authentication may be performed directly with the glasses-based device, such as with a voice-match login, a retinal scan, a PIN code, or another authentication mechanism. The glasses-based device may have previously measured distances to the rest of the wearable ensemble (e.g., to the wrist-based device and the shoe insert device). The distances to the wrist-based device and shoe insert may be used to authenticate these devices. The distances may also be used to verify the identity of the user/wearer. For example, the distances may be used in a mathematical function, such as a linear aggregation, to verify that the devices are being worn by the expected user based on previously-measured distances. Such verification may be useful in environments where there are multiple users. As an example, a husband and wife may both own and use a smartwatch and a footpod. When not in use, they may store them in a basket, where the devices may intermix. When leaving for a run, the husband may grab the correct smartwatch, but his wife's footpod. Based on previously measured values, the root device (e.g., smartphone, glasses, smartwatch, footpod, etc.) may detect the discrepancy and notify the husband or the wife that the husband grabbed the wrong footpod”.  In addition Weast/’071 uses almost the identical phrasing the wearable device when the distance is within a threshold range of an initialized distance”, in the Abstract and paragraphs 11, 13, 26, and 28.Therefore the Applicant’s arguments are not persuasive because the combination of references clearly teach/suggests that the distances between a plurality of wearable devices is used to authenticate the wearable device as well as the user.  
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3, 5-6, 8-11, 13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. U.S. Patent Application Publication No. 2016/0182496 (hereinafter ‘496) in view of Du et al. U.S. Patent Application Publication No. 2015/0242605 (hereinafter ‘605) in further view of Cheong et al. U.S. Patent Application Publication No. 2017011210 (hereinafter ‘210) in further view of Weast et al. U.S. Patent Application Publication No. 2016/0174071 (hereinafter ‘071).
As to independent claim 11, “A method for authenticating a user, comprising receiving motion information from a plurality of wearable devices located on a user's body indicative of the motion of the user's body at the location of the respective wearable device” is taught in ‘496 21, 32, 39, and 68;
the following is not explicitly taught in ‘496:	“wherein the device is periodically updated with motion information to determine a continuous authentication score” however ‘605 teaches “Sensor inputs may refer to any input from any of the previously described sensors, e.g…accelerometer, gyroscope 145, magnetometer, 150, orientation sensor 151…Global Positioning Sensor (GPS) 160…proximity sensor 167, near field communication (NFC) sensor 169… Embodiments of the invention may relate to the determination of a dynamic (continuously time-varying) trust coefficient , or a trust vector as will be described later.  The trust coefficient may convey the current level of authentication of a user of a mobile device 100 such as …smart watch or other personal electronic device…Embodiments of the invention may relate to an apparatus and method to perform authentication with an authenticating entity that the user wishes to authenticate with, based upon inputs from a plurality of sensors” in paragraphs 33-34 and 37;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496 to include a means to determine a continuous authentication score.  One of ordinary skill in the art would have been motivated to perform such a modification because the multiple service provides or devices that require authentication require varying level of authentication see ‘605 paragraphs 3-4.		

the following is not explicitly taught in ‘496 and ‘605:
“at a particular time” however ‘210 teaches in one embodiment the electronic device may perform the user authentication using one or more time or place.  The context information may include one or more of the location and time of the electronic device” in paragraph 642;
	“comparing the received motion information and the location of the respective wearable device; and authenticating the user in the event of a positive comparison between the received motion information and the location of the respective wearable device with stored motion information and the location of the respective wearable device” however ‘210 teaches comparing stored data and authenticating the user in paragraphs 633, 640, and 643-644.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496 and ‘605 to include a means to authenticate a user by comparing time and place.  One of ordinary skill in the art would have been motivated to perform such a modification to expand the usage of electronic devices see ‘210 paragraphs 3-10.the following is not explicitly taught in ‘496, ‘605, and ‘210:
	“wherein the location of the respective wearable device is relative to each of wearable devices 1-N of the plurality of wearable devices,  and  the controller circuitry for successful authentication is further configured to receive, from each of the wearable devices 1-N, a distance between each of the wearable devices 1-N and the respective wearable device, and determine that a sum of the distances between all of the plurality of wearable devices is within a predetermined threshold of a stored distance” however ‘071 teaches an authentication module to authenticate wearable devices when the distance between them is within a threshold range in the Abstract, paragraphs 15-16, and 28.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496, ‘210, and ‘605 to include a means to authenticate by measuring the distance between wearable devices.  One of ordinary skill in the art would have been motivated to perform such a modification to better utilize wearable devices in a Body Area Network (BAN) for authorization and authentication, see ‘071 paragraphs 1-2 and 8-9.  In addition ‘496 and ‘071 share the same inventor and assignee.
	As to dependent claim 13, “The method according to claim 11, comprising transmitting to the plurality of wearable devices a synchronisation signal, and in the event of a request for authentication, the method comprises transmitting a synchronisation signal to the other devices in response to which, each of the other wearable devices transmits the motion information” is taught in ‘496 paragraphs 22 and 32-33, note the motion module is interpreted equivalent to the synchronization signal.
	As to dependent claim 15, “The method according to claim 11, wherein the motion information is accelerometer, gyroscopic, magnometer, barometer sensor information or ambient sound” is shown in ‘210 paragraph 480.
	As to dependent claim 16, “The method according to claim 11, comprising receiving biometric data from a further wearable device located on the user, and authenticating the user when the received biometric data matches biometric data associated with the user” is disclosed in ‘210 paragraph 640.
	As to dependent claim 18, “The method according to claim 11 comprising encoding the motion information as sound” is shown in ‘210 paragraph 447.
	As to dependent claim 19, “The method according to claim 18, wherein in the event of transmitting no motion information encoded as sound, the method comprises receiving a facial recognition request indicating that the user must authenticate using facial recognition” is disclosed in ‘210 paragraph 640.
	As to dependent claim 20, “The method according to claim 18, comprising encoding the sound as ultrasound or infrasound” is taught in ‘210 paragraphs 458 and 1326
	As to dependent claim 21, “The computer program product comprising computer readable code which, when loaded onto a computer, configures the computer to perform a method according to claim 11” is shown in ‘210 paragraph 1092.
	As to independent claim 1, this claim contains substantially similar subject matter as claim 11; therefore, it is rejected along similar rationale.
	As to dependent claims 3, 5-6, and 8-10, these claims contain substantially similar subject matter as claims 13, 15-16, and 18-20; therefore, they are rejected along similar rationale.

6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. U.S. Patent Application Publication No. 2016/0182496 (hereinafter ‘496) in view of Du et al. U.S. Patent Application Publication No. 2015/0242605 (hereinafter ‘605) in further view of Cheong et al. U.S. Patent Application Publication No. 2017011210 (hereinafter ‘210) in further view of Weast et al. U.S. Patent Application Publication No. 2016/0174071 (hereinafter ‘071) in further view of Martin et al. U.S. Patent Application Publication No. 2016/0306955 (hereinafter ‘955).
	As to dependent claims 2 and 12, the following is not explicitly taught in ‘496, ‘605, ‘071, and ‘210: “wherein the particular time is identified by a timestamp” however ‘955 teaches utilizing a timestamp when performing authentication with wearable devices in paragraph 31.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496, ‘605, ‘071,  and ‘210 to include a means to utilize a timestamp.  One of ordinary skill in the art would have been motivated to perform such a modification to perform strong authentication by utilizing one or more tokens to provide a mechanism to securely represent multi-factor authentication information such as time see ‘210 paragraphs 3 and 13.	

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. U.S. Patent Application Publication No. 2016/0182496 (hereinafter ‘496) in view of Du et al. U.S. Patent Application Publication No. 2015/0242605 (hereinafter ‘605) in further view of Cheong et al. U.S. Patent Application Publication No. 2017011210 (hereinafter ‘210) in further view of Weast et al. U.S. Patent Application Publication No. 2016/0174071 (hereinafter ‘071) in further view of Konanur et al. U.S. Patent Application Publication No. 2015/0379255 (hereinafter ‘255).

	As to dependent claims 4 and 14, the following is not explicitly taught in ‘496, ‘605, ‘071 and ‘210: “comprising receiving motion information over an ultra-wide band radio connection” however ‘255 teaches using UWB communication with wearable devices in paragraph 35.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496, ‘605, ‘071 and ‘210 to include a means to utilize ultra-wide band radio connection.  One of ordinary skill in the art would have been motivated to perform such a modification to allow devices to communicate easier see ‘255 paragraph 35.
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Mallinson		U.S. Patent Application Publication No. 2016/0187974, hereinafter ‘974.  Note ‘974 teaches detecting the distance between the wearable devices throughout the disclosure, see paragraphs 20-21, 114 and Figure 1.
	Aminzade		U.S. Patent Application Publication No. 2015/0039880, hereinafter ‘880. Note ‘880 teaches techniques for determining if wearable devices are within a threshold distance of each other, see paragraphs 11-15.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        18 July 2022